Citation Nr: 1643100	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  08-39 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1955 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously before the Board in May 2015 and February 2016, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); 38 C.F.R. § 4.2 (2015).

Here, the most recent VA examiner in March 2016 determined the Veteran does not have a current right knee disability.  Yet, treatment records and a January 2008 VA examination report show degenerative changes of the right knee have been confirmed by x-ray evidence in the Veteran's case.  When a disease or disability is diagnosed proximate to the current appeal period, but is not found currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition has gone into remission.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding the current disability requirement of a service connection claim is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved).  The March 2016 VA examiner did not address whether the earlier diagnosis was inaccurate or the previously diagnosed condition has resolved.  As such, the March 2016 VA examination report is insufficiently detailed to make an informed decision on the Veteran's service connection claim.

Further, a March 2016 rating decision granted the Veteran entitlement to service connection for a back disability.  A February 2004 private treatment note indicated the Veteran's complaints of knee pain were likely secondary to lumbar radiculopathy at that time.  Thus, the Board finds it necessary to obtain an opinion addressing secondary service connection in the context of the Veteran's service connection claim for a right knee disability, as the Board is required to consider all theories of entitlement raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence); see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new examination regarding his claim of entitlement to service connection for a right knee disability.

After examination and review of the claims file, the examiner is asked to address whether the Veteran has a current right knee disability that is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service; or proximately due to or aggravated by his service-connected back disability.

If a previously diagnosed right knee disability, to include right knee degenerative changes/osteoarthritis, is not shown currently, the examiner asked to address whether the earlier diagnosis was inaccurate or the previously diagnosed condition has resolved.  If the examiner determines a previously diagnosed right knee disability has resolved, the examiner must still provide the nexus opinion requested above.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must give a rationale for any opinion provided. 

2.  Readjudicate the issue of service connection for a right knee disability.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

